Citation Nr: 1026861	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for allergic rhinitis 
previously claimed as allergies.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record reveals that a remand for 
additional notification is necessary with respect to the issue on 
appeal.

When a veteran is attempting to reopen a previously disallowed 
claim, VA must notify the veteran of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefits sought.  Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  This requires VA to look at the bases for 
the prior denial and to respond with a letter describing what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  ld. at 10.  

In the May 2008 VCAA letter the RO notified the Veteran that his 
service connection claim for allergic rhinitis was previously 
denied because it was not shown to be related to Agent Orange and 
therefore, the evidence he submits must be related to that fact.  
However, the RO did not notify the Veteran of the evidence and 
information that was necessary to reopen the claim or describe 
what evidence would be necessary to substantiate the elements 
required to establish service connection on a direct basis.  See 
Kent, 20 Vet. App. at 9; Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994) (holding that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  Moreover, the Veteran has not demonstrated actual 
knowledge of these elements.  Thus, the Board has determined that 
the Veteran should be provided notice of how to substantiate his 
claim on a direct basis.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran proper 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The VCAA notice 
should advise the Veteran of what evidence 
and information is necessary to reopen the 
claim and what evidence is necessary to 
substantiate the elements required to 
establish service connection that were 
found insufficient in the prior denial of 
his claim for allergic rhinitis, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
Veteran should also be informed of how to 
substantiate his claim on a direct basis.  
The Veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.	Upon completion of the foregoing, the RO 
should adjudicate the Veteran's claim to 
reopen the service connection claim for 
allergic rhinitis, based on a review of 
the entire evidentiary record.  If the 
benefit sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


